                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON



UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:08-00116

ANTWON ADAMS



        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On February 20, 2019, the United States of America

appeared by Drew O. Inman, Assistant United States Attorney, and

the defendant, Antwon Adams, appeared in person and by his

counsel, Mark McMillian, for a hearing on the petition seeking

revocation of supervised release submitted by United States

Probation Officer Lilla M. Adkins.   The defendant commenced a

four-year term of supervised release in this action on July 29,

2017, as more fully set forth in the Supervised Release

Revocation and Judgment Order entered by the court on June 28,

2017.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant violated federal and state law

inasmuch as on September 18, 2018, he was found by law

enforcement to be in possession of approximately 98 grams of

methamphetamine which he intended to distribute, as evidenced by

his stipulation on the record of the hearing that the government

possesses sufficient proof to prove the violation by a

preponderance of the evidence; and (2) the defendant used and

possessed marijuana as evidenced by positive urine specimens

submitted by him on April 10 and 16, May 18, June 12 and 14,

August 21, and October 1, 2018, and the defendant’s admission on

the record of the hearing; all as set forth in the petition on

supervised release.


            And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously




                                  2
imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

TWENTY-FOUR (24) MONTHS.


           The defendant was remanded to the custody of the

United States Marshal.


           Recommendation:   The court recommends that the

defendant:   (1) be designated to an institution where he can

receive medical treatment for his kidney condition and where he

can receive the benefit of a Comprehensive/Residential Drug

Treatment program; and (2) consistent with the first

recommendation, be designated to FMC Lexington or a facility as

close to Charleston, West Virginia, as feasible.




                                  3
          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED:   March 7, 2019




                                4
